Citation Nr: 1803521	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  09-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for a sinus disability, to include as due to service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to June 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran testified at a Board hearing before the undersigned in March 2012.  A hearing transcript is of record.

This appeal has been before the Board multiple times.  The Board remanded the appeal for further evidentiary development in July 2012 and July 2014.  In April 2015, the Board, in pertinent part, denied the Veteran's claim of entitlement to service connection for sinusitis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court granted a Joint Motion for Partial Remand (JMR).  

The Board subsequently denied the claim of service connection for sinusitis again in a July 2016 decision.  The Veteran again appealed the decision to the Court.  In February 2017, the Court granted a new JMR, remanding the appeal to the Board.  The Board again remanded the appeal for further evidentiary development in June 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is yet again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Following the Board's remand of this claim in June 2017, the Veteran was afforded a new VA examination for his claimed sinus condition.  In the examination report, the examiner thoroughly explained that the evidence of record, including multiple imaging reports, showed that the Veteran did not have chronic sinusitis or other chronic sinus condition.  The examiner, determined, however, that the Veteran had a septal deviation and rhinitis, which resulted in acute episodes of sinusitis which resolve with medical therapy.  In noting that a history of allergic rhinitis explained the Veteran's varying symptomatology, however, the examiner did not provide an opinion with respect to the nature and etiology of the septal deviation or rhinitis.  Given the Veteran's reports of having a history of recurrent sinus symptoms ever since his in-service injury, which resulted in his service-connected facial injury, an addendum examination report is necessary to address the nature and etiology of the his septal deviation and rhinitis.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As regarding the septal deviation specifically, to the extent that the June 2017 VA examiner suggested that the Veteran's reported symptomatology was also attributable, even if minimally so, to the deviated septum, and to the extent that the examiner indicated that the cause of septal deviation by trauma had not been determined, further comment from the examiner, to include an opinion as to whether the Veteran's septal deviation was at least as likely as not caused or aggravated by the Veteran's service-connected facial injury, is necessary. 

In the June 2017 remand, the Board directed the AOJ to request authorization from the Veteran to obtain his private treatment records from a Dr. G. M., as referenced in a March 2012 letter from the Veteran's primary care physician N. M. G., M.D.  While the AOJ sent the Veteran a letter in June 2017 to specifically request authorization to obtain his private treatment records from Dr. G., the letter did not also specifically ask the Veteran to provide authorization to obtain his treatment records from Dr. M.  See 38 C.F.R. § 3.159(c) (2017).  

Accordingly, this issue is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request authorization from the Veteran to obtain his private treatment records pertaining to treatment for sinusitis from Dr. G, at Rio Hondo Medical Group, from Dr. G. M., and from any other identified provider that has treated his claimed sinus disability.  

If the Veteran provides required authorization, obtain the identified treatment records and associate them with the claims file.

2.  After associating any additional treatment records with the claims file, forward the entire file to the August 2017 VA sinus conditions examiner, or another equally qualified examiner if that individual is not available, for review and an addendum opinion regarding the etiology of the Veteran's current septal deviation and rhinitis.  

If further examination is recommended, this should be arranged. 

The examiner should respond to the following:

A)  To the extent that the examiner noted in the August 2017 VA examination report that the Veteran's septal deviation had an effect on his nasal airway, and noted that whether the Veteran's septal deviation was caused by trauma was undetermined, please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's deviated nasal septum had its onset during his active service, or is the result of an in-service disease, event, or injury, to specifically include the accident that resulted in his service-connected facial injury.  

B)  Also, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's recurrent rhinitis had its onset during his active service, or is the result of an in-service disease, event, or injury, to specifically include the accident that resulted in his service-connected facial injury.  

C)  If it is not at least as likely as not that the Veteran's deviated nasal septum or rhinitis had its onset during his active service, or is the result of an in-service disease, event, or injury, also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's deviated nasal septum or his rhinitis is otherwise caused by his service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression, to include as a result of any surgeries performed as a result of the injury.  

D)  If it is not at least as likely as not that the Veteran's deviated nasal septum or rhinitis is caused by service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression, Please also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's deviated nasal septum or rhinitis has been aggravated (chronically made worse beyond its natural progression) by the service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression, to include as a result of any surgeries performed as a result of the injury.

(If aggravation is found, the examiner should attempt to establish a baseline level of severity of the diagnosed deviated nasal septum or rhinitis prior to aggravation by the service-connected facial injury.)

In providing these opinions, please note that VA regulations specifically provide that deviated nasal septum and allergic or vasomotor rhinitis are disabilities for which service connection may be awarded.  See 38 C.F.R. § 4.97 (2017).  

The examiner must provide reasons for all opinions, addressing the medical evidence and the Veteran's lay reports, and cite the objective medical findings leading to the conclusions.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

